Citation Nr: 1601378	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Eligibility for non-service connected pension benefits.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had a period of active duty for training from April 1981 to July 1981.  The Veteran also had service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Huntington, West Virginia.

This appeal was processed using a physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, these records were reviewed in consideration of this appellant's case.

The Board notes that although the Disabled American Veterans (DAV) has submitted various documents on the Veteran's behalf, a VA Form 21-22 appointing this Veterans Service Organization as his power of attorney is not of record.  The Board sought clarification as to the identity of any representative from the Veteran in September 2015.  The Veteran did not respond to this letter, and the DAV has not submitted a VA Form 21-22.  Therefore, and in light of the absence of a current VA Form 21-22 appointing a representative, the Board considers the Veteran to be unrepresented.


FINDING OF FACT

The Veteran does not have qualifying active service during a period of war. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Non-Service Connected Pension

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2014). 

In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a) (3).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a).

The Appellant served on active duty for training from April 9, 1981, to July 22, 1981.  



The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11).  The "Vietnam era" ended May 7, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i). 

The Veteran asserts that he is entitled to non-service connected pension benefits for his service in the Army National Guard.  However, service connection has not been awarded for any disability based on his Army National Guard service; thus, the appellant would not be eligible for pension benefits based on any period of ACDUTRA or INACDUTRA.  In other words, there is no evidence that, during a period of ACDUTRA, the Veteran became disabled from a disease or injury incurred or aggravated in line of duty, or during any period of INACDUTRA, he became disabled from an injury incurred or aggravated in line of duty.  As the Veteran's National Guard service was not active service, it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a non-service connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) (3). 

The Board notes that before the degree of disability can be considered, as a threshold requirement, the appellant must have had wartime service.  Therefore, receipt of Social Security Administration (SSA) benefits is not determinative.  

The evidence of record does not include any official documentation showing that the Appellant had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  Consequently, the Appellant lacks qualifying military service during a period of war, and his claim for non-service connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With respect to the Appellant's claim of entitlement to a non-service connected pension benefits, the nature of the Veteran's National Guard service is the determining factor in this appeal.  That is, at issue is whether the Veteran's National Guard service constitutes active service during a period of war.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


ORDER

Entitlement to non-service connected pension benefits is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


